Citation Nr: 1813631	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for right ear hearing loss. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for left ear hearing loss. 

3.  Entitlement to compensation under 38 U.S.C. § 1151 for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  Thereafter, the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDINGS OF FACT

1.  During the January 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to compensation under 38 U.S.C. § 1151 for right ear hearing loss.  



2.  The Veteran has been shown to have additional left ear hearing loss and tinnitus disabilities as a result of pegylated interferon and ribavirin treatment prescribed by VA.

3.  The additional disabilities were the result of a complication from VA treatment that was not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issues of entitlement to compensation under 38 U.S.C. § 1151 for right ear hearing loss.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for left ear hearing loss have been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for left ear hearing loss have been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or his authorized representative.  Id. 
 
During the January 2017 hearing, the Veteran withdrew his appeal as to the issue of entitlement to compensation under 38 U.S.C. § 1151 for right ear hearing loss.
Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


II.  38 U.S.C. § 1151 

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable.  38 U.S.C. § 1151(a)(1)(A), (B) (2012); 38 C.F.R. § 3.361(a)-(d) (2017); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Regarding carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1).

Regarding reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013). 

Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he or she received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  38 U.S.C. § 1151(a)(1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that compensation under 38 U.S.C. § 1151 for left ear hearing loss and tinnitus is warranted.  

The Veteran has contended that his left ear hearing loss and tinnitus are a result of pegylated interferon and ribavirin treatment prescribed by VA for his hepatitis C. He has asserted that he was not informed that hearing loss and tinnitus were side effects of pegylated interferon and ribavirin until after he started the treatment.  See, e.g., May 2016 statement in support of claim. 

Historically, the Veteran began pegylated interferon and ribavirin treatment for his hepatitis C on February 8, 2011.  VA hepatology records dated in March 2011 and April 2011 noted that the Veteran complained of worsening tinnitus.  Thereafter, the Veteran experienced the acute onset of left ear hearing loss in May 2011. 

In a May 10, 2011, VA urgent care record, Dr. M.F.C. (initials used to protect privacy) diagnosed the Veteran with profound left ear hearing loss.  In so doing, he noted that acute sensorineural hearing loss was associated with interferon therapy.  

In a May 23, 2011, VA hepatology record, the Veteran reported that his left ear hearing loss improved slightly after the first few days of his treatment with Prednisone, but he stopped noticing any improvements thereafter.  

In a May 25, 2011, audiology consultation request, Dr. M.F.C. requested an urgent assessment to determine whether the Veteran should continue with his pegylated interferon treatment.  Dr. M.F.C. also noted that the Veteran's hepatitis C was responding very well to treatment and that he was confident that 48 weeks of therapy could cure his hepatitis C.

A May 27, 2011, VA audiology consultation noted that the Veteran reported the onset of left ear tinnitus followed by sudden left ear hearing loss on May 7, 2011.  Audiometric testing revealed profound left ear sensorineural hearing loss at all frequencies tested.  The VA audiologist stated that, considering the large sensorineural component and time course, it was most likely that the Veteran's hearing loss was related to his recent interferon medication.  The VA audiologist explained that he could not be sure whether the Veteran's hearing loss would improve with cessation of interferon treatment, but he indicated that continued treatment could potentially exacerbate his hearing loss further.  The VA audiologist noted that the Veteran stated that he would not die from hearing loss, but he could die from hepatitis C.  The Veteran also indicated that he would discuss the risks and benefits of continuing his interferon treatment with his gastroenterologist.   

In a May 31, 2011, VA hepatology record, Dr. M.F.C. noted that the Veteran's audiogram showed significant left ear sensorineural hearing loss.  He stated that, given the rarity of this complication, it was not possible to report a rate of permanent hearing loss after stopping interferon treatment.  Dr. M.F.C. noted that he discussed the Veteran's treatment plan at length.  The Veteran opted to pursue a short course of treatment, which was completed on June 7, 2011.  

A September 2011 VA hepatology record noted that the Veteran was doing well three months after stopping his interferon therapy.  Thereafter, a February 2012 VA hepatology record noted that the Veteran's hepatitis C had been cured. 

The Veteran was afforded a VA examination in November 2012.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  He further opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  However, the examiner did not address whether the Veteran's hearing loss and tinnitus were related to his pegylated interferon and ribavirin treatment. 

In an October 2013 medical opinion, Dr. M.F.C., the Veteran's treating VA physician, stated that the Veteran received pegylated interferon treatment from February 2011 to May 2011.  However, his treatment was stopped prematurely due to the development of sudden tinnitus and hearing loss.  Dr. M.F.C. stated that, despite stopping the interferon therapy and treatment with a course of high dose steroids, the Veteran did not recover significant hearing.  He further stated that a review of the literature regarding pegylated interferon and sensorineural hearing loss showed multiple case reports and series of a clear association between pegylated interferon use and the development of sensorineural hearing loss.

In a March 2016 VA medical opinion, the examiner opined that it was most likely that the Veteran's left ear sensorineural hearing loss was caused by or became worse as a result of the VA treatment at issue.  In so finding, the examiner stated that sensorineural hearing loss is a recognized potential risk with pegylated interferon treatment for hepatitis C.  He also stated that the onset of the Veteran's symptoms occurred suddenly during his pegylated interferon treatment and that there was no evidence of a more likely cause of his left ear hearing loss. 

The March 2016 VA examiner further opined that it was less likely as not that any condition was caused by or became worse as a result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, that any additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider, or that failure on the part of VA to timely diagnose and/or properly treat the condition allowed the disease to continue to progress. 

In so finding, the examiner stated that, after a careful review of the evidence, he found no evidence of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  He indicated that the treatment was given according to medically accepted protocols and indications with careful follow-up.  In addition, the Veteran was actively involved in informed decision-making about his treatment; in fact, he opted to continue treatment even when he was aware that his hearing loss was due to the treatment and may be permanent.  
In an April 2016 VA medical opinion, the examiner opined that it was most likely that the Veteran's tinnitus was caused by or became worse as a result of the VA treatment at issue.  In so finding, the examiner stated that sensorineural hearing loss is a strong risk factor for tinnitus.  Indeed, he stated that he found no more likely etiology for tinnitus.  The examiner further stated that the appropriate treatment unfortunately caused the Veteran's hearing loss in the left ear, which most likely caused his tinnitus. 

The April 2016 VA examiner further opined that it was less likely as not that any condition, including tinnitus, was caused by or became worse as a result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, that any additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider, or that failure on the part of VA to timely diagnose and/or properly treat the condition allowed the disease to continue to progress.

In so finding, the examiner stated that, after a careful review of the evidence, he found no evidence of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  He indicated that treatment was given according to medically accepted protocols and indications with careful follow-up.  In addition, he stated that the Veteran was actively involved in informed decision-making about his treatment and opted to continue treatment even when he became aware that his hearing loss was due to the treatment and may be permanent.  

During a January 2017 Board hearing, the Veteran testified that Dr. M.F.C. did not discuss the potential side effects of interferon when he prescribed the treatment.  The Veteran recounted that, when he initially reported his symptoms of hearing loss and tinnitus, Dr. M.F.C. informed him that they were unfamiliar side effects and that he needed to investigate further.  The Veteran acknowledged that a pamphlet or information listing side effects for interferon may have been included with his medication, but he stated that the VA pharmacists did not discuss any potential risk factors with him.  The Veteran further testified that he stopped his interferon therapy in 2012 after discussing his treatment with Dr. M.F.C.  He stated that he would not have taken the medication if he had known about the potential side effects.  

In a March 2017 medical opinion, Dr. M.F.C. stated that the Veteran received pegylated interferon alfa-2a and ribavirin treatment from February 2011 to May 2011, but noted that his treatment was aborted four months into his six-month course of therapy due to dense sensorineural hearing loss.  Dr. M.F.C. explained that sensorineural hearing loss is an incredibly rare side effect of interferon.  In fact, he stated that a review of the literature revealed only 18 reported cases of such a side effect.  Dr. M.F.C. stated that, given the rarity of the side effect, the Veteran was not counseled on its possibility of ever occurring.  Dr. M.F.C. opined that the Veteran's hearing deficit was related to his interferon treatment, as there was no prior history to account for the sudden, dense hearing loss, and the pattern was consistent with described case reports found in the literature.  He also stated that a review of the pegylated interferon alfa-2a package insert showed a one line reference to the possibility of hearing loss as reported in after-market studies of the drug, but hearing loss was not listed as a side effect under the general listing of possible side effects of the medication.

Initially, the Board finds that the Veteran has additional left ear hearing loss and tinnitus as a result of the pegylated interferon and ribavirin treatment prescribed by VA.  In this regard, in the March 2016 and April 2016 VA medical opinions, the examiner opined that it was most likely that the Veteran's left ear sensorineural hearing loss and tinnitus were caused by or became worse as a result of the VA treatment at issue.  Similarly, Dr. M.F.C., the treating physician primarily responsible for the Veteran's care, opined that his left ear hearing loss was due to his pegylated interferon treatment.  As such, the Veteran has been shown to have an additional disability that was caused by his VA treatment.  There is also no evidence that the Veteran's disabilities resulted from his own misconduct.  Thus, the first and second requirements of 38 U.S.C. § 1151 have been satisfied.  The determinative issue in this case is whether the Veteran's additional disabilities were proximately caused by an "event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2). 

The Board finds that a "reasonable health care provider" would not have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would not have disclosed such risk in connection with such treatment.  38 C.F.R. § 3.361(d)(2); Schertz, 26 Vet. App. at 367-69.  In the March 2016 and April 2016 VA medical opinions, the examiner stated that sensorineural hearing loss is a recognized potential risk associated with pegylated interferon treatment.  However, in a March 2017 medical statement, Dr. M.F.C., the Veteran's primary health care provider, explained that sensorineural hearing loss is an "incredibly rare" side effect of interferon.  Indeed, he noted that a review of the literature revealed only 18 reported cases of such a side effect.  Moreover, Dr. M.F.C. stated that, given the rarity of the side effect, the Veteran was not counseled on the possibility of such a side effect ever occurring.  As set forth above, the event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2); Schertz, 26 Vet. App. at 367-69.  

The Board does acknowledge that the pegylated interferon alfa-2a package insert reportedly referenced the possibility of hearing loss as documented in after-market studies.  See March 2017 medical statement.  Nevertheless, the evidence does not establish that the form reflected what would be disclosed by a reasonable health care provider primarily responsible for the Veteran's care considering the specific and unique characteristics of the Veteran's case.  Indeed, Dr. M.F.C. specifically noted that sensorineural hearing loss was not included under the general listing of possible side effects for pegylated interferon.  Moreover, he acknowledged that he did not disclose the potential side effect to the Veteran prior to his pegylated interferon treatment.  

The Board also notes that the March 2016 and April 2016 VA examiners opined that it was less likely as not that any additional disability resulted from an event that could not have reasonably been foreseen by a reasonable healthcare provider.  However, the VA examiners did not provide any supporting rationale for their opinions.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds that the March 2016 and April 2016 have limited probative value.  In contrast, the Board affords substantial probative weight to March 2017 medical opinion, as Dr. M.F.C. was the Veteran's treating physician and based his opinion on his own knowledge of the Veteran's medical history and review of the medical evidence, as well as medical principles and literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

For these reasons, the Board finds that the proximate cause of the Veteran's additional disabilities was an event not reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(2); Schertz, 26 Vet. App. at 367-69.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes that entitlement to compensation under the provisions of 38 U.S.C. § 1151 for left ear hearing loss and tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

The appeal as to the issue of entitlement to compensation under 38 U.S.C. § 1151 for right ear hearing loss is dismissed. 

Entitlement to compensation under 38 U.S.C. § 1151 for left ear hearing loss is granted.

Entitlement to compensation under 38 U.S.C. § 1151 for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


